Citation Nr: 0931242	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  09-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for the Veteran's cause of 
death.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to March 
1946.  He died in October 2007; the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for the Veteran's cause of death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death was due solely to cardiorespiratory 
arrest and metastatic pancreatic cancer.   

2.  During the Veteran's lifetime, the Veteran was service-
connected for unfavorable ankylosis of five digits of the 
right hand with osteoarthritis (rated as 20 percent disabling 
from November 1948 and 60 percent disabling from January 
2003) and superficial scars of the right wrist (rated as 
noncompensable).

3.  A cardiorespiratory disability and metastatic pancreatic 
cancer were not present in service or until years thereafter, 
and these disorders are not etiologically related to the 
Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1312 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23353 (Apr. 30, 2008) (effective for claims pending on 
or after May 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The appellant has established her husband's status as a 
veteran.  She received notice as to the notice elements 
outlined in Pelegrini and the second and third elements 
outlined in Dingess, via letters sent in December 2007 and 
March 2009.  She did not receive VCAA notice on the fourth or 
fifth Dingess elements.  The appellant's claim is being 
denied; therefore, no effective dates or ratings are being 
assigned.  She is therefore not prejudiced by the absence of 
notice on those elements.  See Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007) (prejudice does not exist from 
absent notice where the benefit could not be awarded as a 
matter of law).

In addition, for a DIC claim, the VCAA letter should provide 
to the appellant: (1) a statement of the conditions for which 
the veteran was service-connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  The Board notes that the March 
2009 letter satisfies the three requirements for VCAA notice 
in the context of a claim for DIC benefits, as outlined 
above.  Id.  Following the receipt of this letter, the claim 
was readjudicated in an April 2009 supplemental statement of 
the case.

In developing her claim, VA obtained the Veteran's service 
treatment records (STRs).  The file also includes the 
Veteran's certificate of death as well as VA and private 
treatment records.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.5 (2008).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability substantially or materially contributed 
to cause death.  A service-connected disability is one which 
was incurred in or aggravated by active service, one which 
may be presumed to have been incurred during such service, or 
one which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection for cardiovascular disease or diabetes 
mellitus may be presumed if it is manifested to a degree of 
10 percent within one year from the date of separation from a 
period of qualifying active service lasting 90 or more days. 
38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Analysis

The Certificate of Death shows that the Veteran died in 
October 2007.  The immediate cause of the Veteran's death was 
certified as cardiorespiratory arrest due to metastatic 
pancreatic cancer.  No other conditions were indicated as an 
immediate or contributory cause of death.  At the time of the 
Veteran's death, service connection was in effect for 
unfavorable ankylosis of five digits of the right hand with 
osteoarthritis and superficial scars of the right wrist.

It is the appellant's essential contention that the Veteran's 
cancer started in his service-connected right hand and went 
all over his body and that the cancer was in his bones.  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability substantially or materially contributed 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(2).

The Board has considered the appellant's statements regarding 
a link between the Veteran's service-connected hand 
disability and the Veteran's cancer and death.  The Board 
recognizes her obvious belief in the merits of her claim, but 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93; See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Because the appellant is not a 
medical expert, her assertion that a relationship exists 
between the Veteran's cause of death and his service-
connected right hand disability cannot constitute competent 
evidence of such a relationship.  

Furthermore, there is no competent medical evidence that 
relates the Veteran's service-connected right hand disability 
to the Veteran's cause of death.  The private treatment 
records from the Veteran's physician, Dr. F., provide a 
diagnosis of metastatic pancreatic cancer but do not provide 
an opinion linking the Veteran's right hand disability to 
pancreatic cancer and to his death.  It appears from the 
treatment records that the Veteran's cancer originated in the 
pancreas and metastasized to the liver.  VA outpatient 
treatment records show treatment for diabetes and 
osteoarthritis but there is no evidence showing a link 
between the Veteran's right hand disability and the Veteran's 
cancer and ultimately his death.  

As noted above, generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(2).  In this case, 
there is no competent medical evidence showing that the 
Veteran's right hand disability materially affected a vital 
organ or ultimately contributed to the Veteran's death.

The service treatment records do not show, nor does the 
appellant contend that the Veteran had a cardiorespiratory 
disability or metastatic pancreatic cancer in service or 
within one year of his discharge from service.  The Veteran 
was diagnosed with pancreatic cancer over 60 years after 
discharge from the military.  The appellant reported and the 
private treatment records show that the Veteran died within 
weeks of receiving a diagnosis of pancreatic cancer.  The 
absence of any clinical evidence for decades after service 
weighs the evidence against a finding that the Veteran's 
disabilities were present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The record also does not contain any 
competent medical evidence that otherwise relates the 
Veteran's pancreatic cancer or any kind of cardiorespiratory 
disability to an incident of his service.  See 38 C.F.R. § 
3.303(d) (2008).

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  In so 
concluding, the Board in no way intends to minimize the 
Veteran's sacrifices for his country, which are deserving of 
the highest respect.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than 
based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


